         Case 1:13-cv-06304-ER Document 48 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BREWSLOW & WALKER, LLP and
B & W INVESTMENT ASSOCIATES,
                               Plaintiﬀs,
                                                                ORDER
                 – against –                               13 Civ. 6304 (ER)

WALLEYE TECHNOLOGIES, INC.,

                               Defendant.


RAMOS, D.J.:

         On May 16, 2014, this Court stayed this matter during the pendency of Walleye's

bankruptcy proceedings in the U.S. Bankruptcy Court for the District of Massachusetts.

Doc. 45. On November 18, 2015, the plaintiﬀs indicated bankruptcy proceedings were

ongoing. Since then, no action has occured in this case. Accordingly, the parties are

directed to submit a joint status report by November 1, 2020.


It is SO ORDERED.


Dated:     October 2, 2020
           New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.
